Citation Nr: 0029339	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had recognized active military service during 
World War II.  He died in February 1971.  The appellant is 
the veteran's widow.  

This appeal is brought to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines. 

The RO in March 2000 denied entitlement to accrued benefits.  
The appellant was notified by letter dated in April 2000 and 
the record does not show that a notice of disagreement was 
filed with this determination.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

An official record dated in April 1949 shows that the veteran 
was listed as a prisoner of war (POW) of the Japanese 
government from July 1943 to September 1943.  This was 
replaced with a July 1950 report that recharacterized this 
period as "AWOL" and noted the veteran was not eligible to 
receive pay during this period of service. 
At his death in February 1971, service connection was in 
effect for moderately advanced, inactive, pulmonary 
tuberculosis that was rated 50 percent disabling.  The death 
certificate shows that he died at Laguna Provincial Hospital 
and that the certified cause of death was cerebrovascular 
accident, probable cerebral hemorrhage, due to hypertensive 
vascular disease.  No other conditions were listed as having 
contributed to his death.

The appellant filed a claim for burial benefits in 1971, 
which the RO granted.  There appears to have been another 
claimant on behalf of minor children at this time.  The 
appellant inquired about pension and compensation benefits in 
1972.  It appears that in 1978 she requested consideration 
for service connection of the cause of death based on 
beriberi heart disease linked to claimed POW status.  The RO 
referred to the previous rating determination, which it 
appears was a claim made by another party.  She made 
essentially the same claim in 1997 that led to the current 
appeal.  A RO hearing officer noted there had been no 
previous claim from the appellant (Transcript at 3).  

In support of her claim the appellant provided a May 1997 
letter from V. N. Sta. Maria, M.D. who certified having 
treated the veteran from 1948 to 1960 for hypertension, 
angina pectoris and "PTB".  In March 1998, T. N., M.D., 
wrote that as an intern at Laguna facility he cared for the 
veteran during his last days of life and that "PTB" was a 
disease related to his death but not mentioned on the death 
certificate.  Dr. N. stated further that hypertension 
developed from the veteran's having been tortured by the 
Japanese in 1943. 

Recently signed legislation alters the frame work for 
adjudicating claims such as the appellant's by imposing on 
the VA Secretary a duty to assist in developing all pertinent 
facts unless no reasonable possibility exists that such 
assistance would establish entitlement.  See, Floyd D. Spence 
National Defense Authorization Act for FY 2001, Public Law 
No: 106-398, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  


This is obviously a more liberal standard of assistance than 
previously required in claims such as the appellant's.  See, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (Where law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.).  

For example, it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a claimant in developing facts pertinent to his or 
her claim.  

Dr. N.'s statement, read liberally, appears to implicate the 
veteran's service-connected pulmonary tuberculosis in the 
cause of death.  The Board believes that the RO should obtain 
relevant treatment records and a medical opinion to provide a 
record that would allow for an informed determination of the 
issue on appeal in light of the adjudication principles 
established in Lathan v. Brown, 7 Vet. App. 359 (1995). 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


2.  The RO should contact the appellant 
at her correct address and once again 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the veteran for 
pulmonary tuberculosis and hypertensive 
vascular disease.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Of 
particular significance are all records 
of the veteran's terminal admission to 
Laguna Provincial Hospital from January 
30, 1971 to February 2, 1971.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

3.  Thereafter, the claims file should be 
referred to a specialist in 
cardiopulmonary diseases or other 
appropriate specialist for review.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The specialist should be requested to 
review the claims file and provide an 
opinion as to the cause of the veteran's 
death and the degree of probability that 
service-connected pulmonary tuberculosis 
constituted a material factor eventuating 
in the veteran's death.  

The examiner should also address the 
following questions unless rendered moot: 
(1) Were there "debilitating effects" due 
to a service-connected disability that 
made the veteran "materially less 
capable" of resisting the effects of his 
fatal disease process, (2) or did his 
service-connected disability have a 
"material influence in accelerating 
death," and (3) was a service-connected 
disability a contributory cause of death 
under 38 C.F.R. § 3.312(c).  

The physician should be asked to express, 
in percentage terms, if possible, the 
probability, if any, that a service-
connected disability caused or 
contributed to death.  The physician 
should provide a rationale for all 
opinions and conclusions expressed.  Any 
consultations with other specialist(s) 
deemed necessary for a comprehensive 
evaluation should be obtained.  A 
complete rationale should be offered for 
all opinions and conclusions expressed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
consideration of Lathan v. Brown, 7 Vet. 
App. 359 (1995).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


